DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
1.	The abstract of the disclosure is objected to because the abstract contains an improper format.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
2.	Claim 6 is objected to because of the following informalities:  
Claim 6, lines 1-2, “bristles is” changes to “bristles are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 7, 8, 10, 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miyake et al (USPN 2019/0310581).
	Regarding claim 1, Miyake discloses a method of manufacturing an electrostatic discharge (ESD) brush (100, see fig. 5, 7), the method comprising: 
punching a sheet (a sheet 100) of a first material to obtain an ESD brush (a static discharge brush 100, e.g. see par. 0156), wherein the ESD brush includes a base (101) and a plurality of bristles (102), and
wherein the base and the plurality of bristles are integrated with each
other; and
pressing the ESD brush to provide a predefined angle to the plurality of bristles with respect to the base (the bristles 102 are pressed by bending the base 101, see figure 5b).
Regarding claim 2, Miyake discloses wherein the predefined angle between the base and the plurality of bristles is an acute angle (an angle of the bristles 102 and the base 101 shown in figure 7).
Regarding claim 3, Miyake discloses wherein the punching the sheet of the first material is based on a die of a predefined shape (see figure 5a), and wherein the predefined shape is an integrated contour of the base and the plurality of bristles (the contour base 101 with the bristles 102, see figure 5, 7).
Regarding claim 7, Miyake discloses an ESD brush (a static discharge brush 100, see figure 5, 7) comprising:
a base (101); and
a plurality of bristles (102) formed on the base, wherein the plurality of
bristles are formed integrally with the base (see figure 5).
Regarding claims 8, 10, Miyake discloses wherein the base (101) and the plurality of bristles (102) are made of a first material (see par. 0059, 0133).
Regarding claim 11, Miyake discloses wherein the base (101) and the plurality of bristles (104) are aligned at an acute angle (see figure 7).
4.	Claims 1-2, 4-5, 7-8, 10-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Adachi (USPN 2011/0103836).
Regarding claim 1, Adachi discloses a method of manufacturing an electrostatic discharge (ESD) brush (12, see fig. 4), the method comprising: 
punching a sheet (39) of a first material to obtain an ESD brush (a static see figure 4, par. 0143), wherein the ESD brush includes a base (34) and a plurality of bristles (36), and
wherein the base and the plurality of bristles are integrated with each
other (see figure 4c); and
pressing the ESD brush to provide a predefined angle to the plurality of bristles with respect to the base (the bristles 36 is pressed by a bending, e.g. see par. 0039, 0146).
Regarding claim 2, Adachi discloses wherein the predefined angle (beta angle) between the base and the plurality of bristles is an acute angle (the beta angle in ranges of 15 to 75, see par. 0131).
Regarding claim 4, Adachi wherein the pressing comprises folding the plurality of bristles (36) with respect to the base, through a die (such as a bending tool 37 or 40, see par. 0039).
Regarding claim 7, Adachi discloses an ESD brush (a static discharge brush type 35, see par. 0008, see figure 2) comprising:
a base (34); and
a plurality of bristles (36) formed on the base, wherein the plurality of
bristles are formed integrally with the base (see figure 4a).
Regarding claims 8, 10, Adachi discloses wherein the base (34) and the plurality of bristles (36) are made of a first material (see par. 0127, 0130).
Regarding claim 11, Adachi discloses wherein the base (34) and the plurality of bristles (36) are aligned at an acute angle (see figure 4c).
Regarding claims 5, 12, Adachi discloses wherein the plurality of bristles includes a first set of bristles (a first group of bristles 36a) aligned at a first predefined angle (a first beta angle) and the plurality of bristles includes a second set of bristles (a second groups of bristles 36a) aligned at a second predefined angle the bristles (a second beta angle) (see figures 2, 4).
Regarding claim 13, Adachi discloses wherein each bristle of the plurality of bristles has a width less than 2 mm (see par. 0133).
Regarding claim 14, Adachi discloses wherein two consecutive bristles of the plurality of bristles have a distance (such as a distance P) of at least 4 mm therebetween (see par. 0132, and figure 4c).
Regarding claim 15, Adachi discloses a printing device (figure 1) comprising an ESD brush (12), wherein the ESD brush comprises:
a base (34):
a first set of bristles integrally formed on the base (a first group of projections 36a), wherein the first set of bristles is inclined at a first predefined angle with respect to the base (a first angle beta, see figure 4c); and a second set of bristles integrally formed on the base (a second group of projections 36), wherein the second set of bristles is inclined at a second predefined angle with respect to the base (a second angle beta).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hashiiguchi (USPN 6340444).
Regarding claim 9, Adachi discloses all limitations of claims 7-8 as discussed above, but does not discloses the material as claimed.
Hashiguchi discloses a brush structure comprises a base (73) and bristles (71), wherein the brush (31) is made of a fiber sheet with includes a PET material (see col. 12, lines 4-5, lines 23-29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the material of the brush of Adachi to incorporate a PET material because a PET material provides many advantages such as light weight and high strength, and low-cost manufacturing.

Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836